DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment and Arguments
2.	The Examiner apologizes for any confusion presented by not properly clarifying the examined and withdrawn claims. All claims directed to detecting phosphatase and tensin homolog (PTEN) nucleic acid were examined on the merits. Accordingly, all claims were examined, see first action on the merits (FAOM) mailed December 7, 2021, and in particular sections 5 and 6 spanning pages 3-8.

3.	Claims 1-18 are pending.
	Claim 1 has been amended.
	Claims 19-32 have been cancelled.
	Claims 1-18 are examined on the merits with species, b. sequencing phosphatase and tensin homolog (PTEN) nucleic acid: c. measuring transcription; d. measuring PTEN gene copy; and e. assaying PTEN methylation.



Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112

4.	The rejection of claims 19-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the cancellation of he claims, see Amendments to the Claims submitted May 5, 2022.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	The claimed inventions (claims 1-18) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more. The claim(s) 1 recite(s) a method for evaluating PTEN expression comprising assaying a patient’s sample and reference cancer cells of a reference cohort of patients not candidates for a phosphatidylinositol (3,4,5)-triphosphate kinase (PI3K) inhibitor treatment regimen, wherein if the patient’s PTEN expression level is lower than the reference PTEN expression level, the said treatment is regarded as effective.   Furthermore, claim(s) 1 recite(s) a method for evaluating PTEN expression comprising assaying a patient’s sample and reference cancer cells of a reference cohort of patients not candidates for a treatment regimen, wherein if the patient’s PTEN expression is higher than the reference PTEN expression level, PI3K treatment will not be effective.  
This judicial exception is not integrated into a practical application and does not impose or add a meaningful limitation to the methods as the claims do not read on administering a PI3K inhibitor treatment.  The is no treatment step and just the recitation of a law of nature.  Therefore, there is no practical application of the law of nature.  Although claims broadly reference PI3K treatment, as well as trastuzumab, the limitations do not indicate treatment is administered, nor which patient population receives the administration of the PI3K inhibitor treatment.   In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take into account the outcome of the PTEN expression level between the two tested parties when deciding which treatment to administer. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 tells the relevant audience (doctors) about assaying and comparing PTEN expression between the patient and reference and at most adds a suggestion that the doctors take those laws into account when treating their patients. The claims fail to meaningfully limit because they do not require any particular application of the judicial exception. Accordingly, limitations cited in claim 1 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception.
In the instant case, the "natural principle" does not apply the law of nature with the recitation “PI3K inhibitor treatment”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no treatment step and designation of what patient population receives said treatment, hence the language of claim 1 does not integrate the exception in a practical application or amount to significantly more than the exception. 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements such as “comparing” and “determining”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself.  Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The rejection of claims 1-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al., US 2003/0225528 A1 (effectively filed March 12, 2003), and further in view of Ravkin et al., US 2003/0059764 A1 (published March 27, 2003/ IDS reference submitted November 26, 2019), Mills et al. (Seminars in Oncology 30(5): 93-104, Supplement 16, October 2003) and Yakes et al., (Cancer Research 62: 4132-4141, July 15, 2002/ IDS reference submitted November 26, 2019) is maintained.  Claims 19-32 have been cancelled.
	Applicants argue as claim 1 has been amended and directed to determining the outcome of a phosphatidylinositol (3,4,5)-triphosphate kinase (PI3K) inhibitor treatment, the prior art, alone or in combination does not teach or suggest determining the effectiveness of a PI3K inhibitor treatment by measuring PTEN levels, see Remarks submitted May 4, 2022, page 6, 1st paragraph. Applicants conclude arguments stating “…the cited references in combination fail to teach or suggest each and every elements of the claimed invention, the prima facie case of obviousness cannot be sustained” and “…respectfully request reconsideration and withdrawal of the subject rejection”, see page 6 of the Remarks.
	Applicants’ arguments have been carefully considered, but fail to persuade. 
	The amendment to claim 1 does not absolve the instant rejection. As recited herein, Baker does teach predictive methods in order to arrive at clinical treatment decisions, see sections 0288-0292 spanning pages 12 and 13.  These predictive methods read on predicting if a patient is likely to respond favorable or not to a treatment regimen, as well as resistance and sensitivity to a given drug, see sections 0288-0292 spanning pages 12 and 13.  Yakes teaches specific PI3K inhibitor treatments.  Additional secondary references, Ravkin and Mills teach establishing diagnosing of cancers implementing analytical tools of the art able to assess candidate cancer biomarkers, i.e. PTEN within the PI3K pathway.  
The modification of the primary reference in light of the secondary references is proper
because the applied references are so related that the appearance of features shown in one would
suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ
347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230
F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer
skilled in the art is charged with knowledge of the related art; therefore, the combination of old
elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d
1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA
1981). The combination of references would not change the principle of operation of the prior art
invention being modified, hence the teachings of the references are sufficient to render the claims
prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
For the reasons herein and of record the rejection is maintained. 
Baker teaches methods of gene expression profiling including assaying PTEN within a biological sample, such as archived paraffin-embedded biopsy material, see abstract; page 1, sections 0003 and 0010; and page 3, sections 0038, 0063 and 0064. The PTEN sequence taught by Baker is one and the same as Applicants’ SEQ ID NO: 1, see sequence alignment at close of rejection.   
Methods employed for differential expression include sequencing, reverse transcriptase PCR (RT-PCR), Northern blotting and in situ hybridization, see B. Detailed Description beginning on page 14, section 0301. The taught methods are used for diagnosing breast cancer, as well as predicting treatment outcome for patients diagnosed with breast cancer and other types of cancer, see abstract; and page 2, section 0020. Baker teaches methods of predicting drug response and likelihood of drug resistance, see sections 0288-0290 spanning pages 12 and 13.
Differential expression can be determined between an individual’s test sample and a normal or control subject, as well as cells which have a different disease state or stage, see page 12, section 0286.  It is within the Examiner’s purview that the different disease state or stage also reads on a reference cohort of patients who are not candidates for a treatment regimen. A person skilled in the art is able to assess and compare the results between two different samples to arrive at information on regarding differences in PTEN expression.
Baker does not teach the methods of assessing PTEN expression via FISH and copy number. Baker also does not teach determining PI3K treatment (trastuzumab or LY294002) will be effective in the patient if the PTEN expression is lower than the reference PTEN expression or the said treatment will not be effective if the test cancer cell’s PTEN expression is higher than the reference PTEN expression.   
	However, Ravkin teaches assessing cell samples to identify cell types, cell parameters and detecting differentially expressed genes in cancer cells relative to normal cells, see page 19, section 0262; and page 31, section 0398. Different types of biological samples can be assayed for PTEN including a tumor biopsy, see page 7, section 0112; and page 20, section 0265.  PTEN can be analyzed via FISH, hybridization, or gene copy number thereby characterizing the cell sample, see page 2, section 0033; page 11, sections 0160 and 0162; and page 24, sections 0314 and 0315.  Furthermore, with the teachings of Baker that read on determining the likelihood of responsiveness to a particular therapeutic treatment one of ordinary skill in the art could determine the best therapeutic agent to administer to a particular of individual.
Mills teaches the PI3K pathway is a critical mediator of breast tumorigenesis, as well as in a broad range of cancers, see abstract; page 95, last paragraph in column 1; and Credentialing…section beginning on page 97.  Decreased mRNA expression leads to an ineffective and nonfunctioning PTEN protein and “…associated with a worsened prognosis or poor prognostic outcomes in breast cancer” see Credentialing…section on page 97; and page 98, 2nd column. “Similarly, loss of heterozygosity of the PTEN locus  at  10q23  is  strongly correlated with increased tumor invasiveness, poor differentiation,  and  loss  of  estrogen  receptor  expression  compatible  with  PTEN  loss  being  a  late event  contributing  to  tumor  pathogenesis  at  patient  presentation”, see page 98, 2nd column. 
Yakes teaches HER2 antibody Herceptin, art known as trastuzumab is able to disrupt “…the cell cycle- and apoptosis-regulatory molecules after HER2 blockade with Herceptin” and disable PI3K, thereby able to render antitumor and anti-proliferative effects, see abstract; Herceptin…section on page 4135; Figure 3 on page 4136; and entire document.  PI3K inhibitor, LY294002 is also able to render antitumor effects, see abstract; and page 4137, last paragraph before Discussion section. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made for the skilled artisan to assess PTEN expression in the tested patient and reference populations and treat the patient accordingly with PI3K inhibitor LY294002 and/or trastuzumab, see all references.  One of ordinary skill in the art would have been motivated to assay patient samples for candidate cancer biomarker(s) such as PTEN, an indicator of cancer progression and severity and administer trastuzumab and/or LY294002 because they are able to inhibit cell proliferation and able to modulate molecular targets, such as PTEN in the PI3K pathway, see all references in their entireties; Yakes reference, particularly the abstract; paragraph bridging pages 4132 and 4133; page 4138, 2nd column; and page 4137, complete paragraph in column 1.

RESULT 31 from 1.align45.rni database. 
US-10-388-360-345
; Sequence 345, Application US/10388360
; Patent No. 7081340
; GENERAL INFORMATION:
;  APPLICANT: GENOMIC HEALTH
;  APPLICANT:  Baker, Joffre B.
;  APPLICANT:  Cronin, Maureen T.
;  APPLICANT:  Kiefer, Michael C.
;  APPLICANT:  Shak, Steve
;  APPLICANT:  Walker, Michael Graham
;  TITLE OF INVENTION: GENE EXPRESSION PROFILING IN BIOPSIED TUMOR TISSUES
;  FILE REFERENCE: 39740-0001US
;  CURRENT APPLICATION NUMBER: US/10/388,360
;  CURRENT FILING DATE:  2003-03-12
;  PRIOR APPLICATION NUMBER: US 60/412,049
;  PRIOR FILING DATE: 2002-09-18
;  PRIOR APPLICATION NUMBER: US 60/364,890
;  PRIOR FILING DATE: 2002-03-13
;  NUMBER OF SEQ ID NOS: 384
; SEQ ID NO 345
;   LENGTH: 3160
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-10-388-360-345

  Query Match             100.0%;  Score 1212;  DB 10;  Length 3160;
  Best Local Similarity   100.0%;  
  Matches 1212;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGACAGCCATCATCAAAGAGATCGTTAGCAGAAACAAAAGGAGATATCAAGAGGATGGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1035 ATGACAGCCATCATCAAAGAGATCGTTAGCAGAAACAAAAGGAGATATCAAGAGGATGGA 1094

Qy         61 TTCGACTTAGACTTGACCTATATTTATCCAAACATTATTGCTATGGGATTTCCTGCAGAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1095 TTCGACTTAGACTTGACCTATATTTATCCAAACATTATTGCTATGGGATTTCCTGCAGAA 1154

Qy        121 AGACTTGAAGGCGTATACAGGAACAATATTGATGATGTAGTAAGGTTTTTGGATTCAAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1155 AGACTTGAAGGCGTATACAGGAACAATATTGATGATGTAGTAAGGTTTTTGGATTCAAAG 1214

Qy        181 CATAAAAACCATTACAAGATATACAATCTTTGTGCTGAAAGACATTATGACACCGCCAAA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1215 CATAAAAACCATTACAAGATATACAATCTTTGTGCTGAAAGACATTATGACACCGCCAAA 1274

Qy        241 TTTAATTGCAGAGTTGCACAATATCCTTTTGAAGACCATAACCCACCACAGCTAGAACTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1275 TTTAATTGCAGAGTTGCACAATATCCTTTTGAAGACCATAACCCACCACAGCTAGAACTT 1334

Qy        301 ATCAAACCCTTTTGTGAAGATCTTGACCAATGGCTAAGTGAAGATGACAATCATGTTGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1335 ATCAAACCCTTTTGTGAAGATCTTGACCAATGGCTAAGTGAAGATGACAATCATGTTGCA 1394

Qy        361 GCAATTCACTGTAAAGCTGGAAAGGGACGAACTGGTGTAATGATATGTGCATATTTATTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1395 GCAATTCACTGTAAAGCTGGAAAGGGACGAACTGGTGTAATGATATGTGCATATTTATTA 1454

Qy        421 CATCGGGGCAAATTTTTAAAGGCACAAGAGGCCCTAGATTTCTATGGGGAAGTAAGGACC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1455 CATCGGGGCAAATTTTTAAAGGCACAAGAGGCCCTAGATTTCTATGGGGAAGTAAGGACC 1514

Qy        481 AGAGACAAAAAGGGAGTAACTATTCCCAGTCAGAGGCGCTATGTGTATTATTATAGCTAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1515 AGAGACAAAAAGGGAGTAACTATTCCCAGTCAGAGGCGCTATGTGTATTATTATAGCTAC 1574

Qy        541 CTGTTAAAGAATCATCTGGATTATAGACCAGTGGCACTGTTGTTTCACAAGATGATGTTT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1575 CTGTTAAAGAATCATCTGGATTATAGACCAGTGGCACTGTTGTTTCACAAGATGATGTTT 1634

Qy        601 GAAACTATTCCAATGTTCAGTGGCGGAACTTGCAATCCTCAGTTTGTGGTCTGCCAGCTA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1635 GAAACTATTCCAATGTTCAGTGGCGGAACTTGCAATCCTCAGTTTGTGGTCTGCCAGCTA 1694

Qy        661 AAGGTGAAGATATATTCCTCCAATTCAGGACCCACACGACGGGAAGACAAGTTCATGTAC 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1695 AAGGTGAAGATATATTCCTCCAATTCAGGACCCACACGACGGGAAGACAAGTTCATGTAC 1754

Qy        721 TTTGAGTTCCCTCAGCCGTTACCTGTGTGTGGTGATATCAAAGTAGAGTTCTTCCACAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1755 TTTGAGTTCCCTCAGCCGTTACCTGTGTGTGGTGATATCAAAGTAGAGTTCTTCCACAAA 1814

Qy        781 CAGAACAAGATGCTAAAAAAGGACAAAATGTTTCACTTTTGGGTAAATACATTCTTCATA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1815 CAGAACAAGATGCTAAAAAAGGACAAAATGTTTCACTTTTGGGTAAATACATTCTTCATA 1874

Qy        841 CCAGGACCAGAGGAAACCTCAGAAAAAGTAGAAAATGGAAGTCTATGTGATCAAGAAATC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1875 CCAGGACCAGAGGAAACCTCAGAAAAAGTAGAAAATGGAAGTCTATGTGATCAAGAAATC 1934

Qy        901 GATAGCATTTGCAGTATAGAGCGTGCAGATAATGACAAGGAATATCTAGTACTTACTTTA 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1935 GATAGCATTTGCAGTATAGAGCGTGCAGATAATGACAAGGAATATCTAGTACTTACTTTA 1994

Qy        961 ACAAAAAATGATCTTGACAAAGCAAATAAAGACAAAGCCAACCGATACTTTTCTCCAAAT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1995 ACAAAAAATGATCTTGACAAAGCAAATAAAGACAAAGCCAACCGATACTTTTCTCCAAAT 2054

Qy       1021 TTTAAGGTGAAGCTGTACTTCACAAAAACAGTAGAGGAGCCGTCAAATCCAGAGGCTAGC 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2055 TTTAAGGTGAAGCTGTACTTCACAAAAACAGTAGAGGAGCCGTCAAATCCAGAGGCTAGC 2114

Qy       1081 AGTTCAACTTCTGTAACACCAGATGTTAGTGACAATGAACCTGATCATTATAGATATTCT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2115 AGTTCAACTTCTGTAACACCAGATGTTAGTGACAATGAACCTGATCATTATAGATATTCT 2174

Qy       1141 GACACCACTGACTCTGATCCAGAGAATGAACCTTTTGATGAAGATCAGCATACACAAATT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2175 GACACCACTGACTCTGATCCAGAGAATGAACCTTTTGATGAAGATCAGCATACACAAATT 2234

Qy       1201 ACAAAAGTCTGA 1212
              ||||||||||||
Db       2235 ACAAAAGTCTGA 2246
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



02 July 2022

/Alana Harris Dent/Primary Examiner, Art Unit 1643